DETAILED ACTION
Claims 1 – 20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,802,974 in view of Greenberger (US 2016/0253216). 
With regards to claim 1 of the instant application, claim 1 of the ‘974 patent teaches receiving a set of request for transmission over a data path, selecting a first request of the set of requests for transmission over the data path based on a comparison between each request of the set of requests, the first request having a priority, receiving a second request with a second priority, comparing the first priority to the second priority and determining whether to provide the first request or the second request for transmission over the data path based on the comparing of the first priority to the second priority.
Claim 1 of the ‘974 patent does not specifically disclose classifying each request of the set of requests as either blocking or non-blocking and selecting a first request based on the classification of each request as either blocking or non-blocking.
However Greenberger teaches a scheduler that classifies I/O requests as either blocking I/O request or non-blocking I/O requests (Greenberger: Paragraph [0035]), and giving precedence to blocking I/O requests over non-blocking I/O requests (Greenberger: Paragraph [0036]) as serving the blocking request before the non-blocking request will decrease the idle time of the CPU core running the workload considerably (Greenberger: Paragraph [0043]).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement, in the ‘974 patent, classifying requests as blocking or non-blocking and selecting a first request of the set of requests for transmission based on whether the request are blocking or non-blocking as taught by Greenberger as serving the blocking request before the non-blocking request will decrease the idle time of the CPU core running the workload considerably (Greenberger: Paragraph [0043]).

	Independent claims 11 and 20 contain similar limitations to those found in claim 1 and are rejected for at least the reasons set forth regarding claim 1 above.  Dependent claims 2 – 10 and 12 – 19 are rejected for at least their dependence upon rejected independent claims above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/Primary Examiner, Art Unit 2181